DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-2, 4-19 and 21-22 are pending.
Claim 3 is cancelled.
Claim 22 is new.
Claim(s) 1-2, 4-19 and 21-22 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/06/2022 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 07/06/2022.
Claims 1, 4-5, 10-13, 15, and 19 are amended. Claim 22 is new. Accordingly, the amended claims and new claim are being fully considered by the examiner.
Applicant’s amendments to claims 11 and 12 have overcome the 35 USC § 112(b) rejections of claims 11-14 as set forth in the previous office action. However, upon further consideration of the amended claims, new grounds of 35 USC § 112 rejections have been introduced in the current office action.
Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-19 and 21-22 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1:
	Claim 1 recites:
“A system, comprising: 
	a processor configured to: 
	receive an order of an industrial device assembly, wherein the order comprises a plurality of industrial automation devices in the industrial device assembly and a respective location associated with each industrial automation device of the plurality of industrial automation devices in the industrial device assembly; 
	generate a first data file based on the order of the industrial device assembly, wherein the first data file comprises specification data associated with each industrial automation device of the plurality of industrial automation devices, the respective location associated with each industrial automation device of the plurality of industrial automation devices with respect to one or more adjacent industrial automation devices of the plurality of industrial automation devices, and a hierarchical map associated with each industrial automation device of the plurality of industrial automation devices;
	retrieve one or more corresponding control blocks of code for each industrial automation device of the plurality of industrial automation devices from a library based on the specification data, wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices; 
	generate a second data file based on the first data file and the one or more corresponding control blocks of code, wherein the second data file comprises the one or more corresponding control blocks of code associated with each industrial automation device of the plurality of industrial automation devices; 
	receive a request for the second data file from a control system associated with the industrial device assembly; and 
	transmit the second data file to the control system, wherein the control system is automatically programmed based on the second data file to control one or more operations of each industrial automation device of the plurality of industrial automation devices in the industrial device assembly.” 
Regarding the limitation, “retrieve one or more corresponding control blocks of code for each industrial automation device of the plurality of industrial automation devices from a library based on the specification data, wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices;”
The specification doesn’t clearly describe “corresponding control blocks of code” is retrieved based on “specification data.”
Specification describes, retrieving “corresponding control blocks of code” associated with each industrial automation device indicated in the first data file.
See specification ¶22: “the automatic commissioning system 110 may retrieve a control block of code associated with each industrial automation device indicated in the first data file from the database 120”
From the description of the specification, one of the ordinary skilled in the art will not understand that the “corresponding control blocks of code” is retrieved based on “specification data.” From the description of the specification, one of the ordinary skilled in the art will understand that retrieving “corresponding control blocks of code” associated with each industrial automation device indicated in the first data file.
Regarding the limitation, “retrieve one or more corresponding control blocks of code for each industrial automation device of the plurality of industrial automation devices from a library based on the specification data, wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices;”
The specification doesn’t clearly describe retrieving the information from “a library.”
Specification describes, retrieving from a database that includes a library, where the database includes the library. Applicant’s specification describes retrieving corresponding control block of code from the database 120 for each industrial automation device in the industrial device assembly 112 and populate the second data file with the retrieved control block of code.
See specification ¶23: “the database 120 may act as a repository for one or more different libraries of code. For example, the database 120 may include one or more libraries of code associated with using one or more industrial automation devices for respective types of industrial control systems,” and ¶41: “Based on the function of the industrial device assembly 112, the automatic commissioning system 110 may retrieve a corresponding control block of code from the database 120 for each industrial automation device in the industrial device assembly 112 and populate the second data file with the retrieved control block of code.”
From the description of the specification, one of the ordinary skilled in the art will not understand that the information is retrieved from “a library.” From the description of the specification, one of the ordinary skilled in the art will understand that retrieving corresponding control block of code from the database 120 for each industrial automation device in the industrial device assembly 112 and populate the second data file with the retrieved control block of code.
Regarding the limitation, “receive a request for the second data file from a control system associated with the industrial device assembly;”
The specification doesn’t clearly describe about receiving a request for the second data file from a control system in both cases, where the first case is 1. after the industrial device assembly 112 is manufactured but before shipment of the industrial device assembly 112 to the industrial site 122, and the second case is 2. after the industrial device assembly has been installed at the industrial site. 
The specification only describes that, receiving a request/indication “for the second data file from a control system associated with the industrial device assembly” after the industrial device assembly has been installed at the industrial site (i.e.; request is received only for the second case).
See specification ¶24: “the automatic commissioning system 110 may receive an indication that the industrial device assembly has been installed at the industrial site and transmit the second data file to the control system 104 of the industrial device assembly 112.”
From the description of the specification, one of the ordinary skilled in the art will not understand that “receive a request for the second data file from a control system associated with the industrial device assembly” where the request is received in both cases: 1. after the industrial device assembly 112 is manufactured but before shipment of the industrial device assembly 112 to the industrial site 122, and 2. after the industrial device assembly has been installed at the industrial site. From the description of the specification, one of the ordinary skilled in the art will understand that receiving a request/indication “for the second data file from a control system associated with the industrial device assembly” after the industrial device assembly has been installed at the industrial site (i.e.; request is received only for the second case).

Claim 11:
	Claim 11 recites:
“A method, comprising:
	transmitting, via a control system associated with an industrial device assembly, a request for a data file that includes one or more control blocks of code associated with each industrial automation device of a plurality of industrial automation devices in the industrial device assembly after the industrial device assembly has been manufactured but before the industrial device assembly is shipped to an industrial site from a manufacturing site; 
	receiving, via the control system associated with the industrial device assembly, the data file that includes the one or more control blocks of code associated with each industrial automation device of the plurality of industrial automation devices in the industrial device assembly, wherein the data file is generated based on (1) a second data file comprising specification data associated with each industrial automation device of the plurality of industrial automation devices in the industrial device assembly and a hierarchical map associated with each industrial automation device of the plurality of industrial automation devices in the industrial device assembly and (2) the one or more control blocks of code, wherein the second data file is generated based on an order of assembling each industrial automation device of the plurality of industrial automation devices in the industrial device assembly and a respective location associated with each industrial automation device of the plurality of industrial automation devices in the industrial device assembly, wherein the one or more control blocks of code are retrieved from a library based on the specification data, and wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices; and
	automatically programming the control system, to control one or more operations of each industrial automation device of the plurality of industrial automation devices in the industrial device assembly based on the data file.”

Regarding the limitation, “wherein the one or more control blocks of code are retrieved from a library based on the specification data,”
The specification doesn’t clearly describe “corresponding control blocks of code” is retrieved based on “specification data.”
Specification describes, retrieving “corresponding control blocks of code” associated with each industrial automation device indicated in the first data file.
See specification ¶22: “the automatic commissioning system 110 may retrieve a control block of code associated with each industrial automation device indicated in the first data file from the database 120”
From the description of the specification, one of the ordinary skilled in the art will not understand that the “corresponding control blocks of code” is retrieved based on “specification data.” From the description of the specification, one of the ordinary skilled in the art will understand that retrieving “corresponding control blocks of code” associated with each industrial automation device indicated in the first data file.
Regarding the limitation, “wherein the one or more control blocks of code are retrieved from a library based on the specification data, and wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices;”
The specification doesn’t clearly describe retrieving the information from “a library.”
Specification describes, retrieving from a database that includes a library, where the database includes the library. Applicant’s specification describes retrieving corresponding control block of code from the database 120 for each industrial automation device in the industrial device assembly 112 and populate the second data file with the retrieved control block of code.
See specification ¶23: “the database 120 may act as a repository for one or more different libraries of code. For example, the database 120 may include one or more libraries of code associated with using one or more industrial automation devices for respective types of industrial control systems,” and ¶41: “Based on the function of the industrial device assembly 112, the automatic commissioning system 110 may retrieve a corresponding control block of code from the database 120 for each industrial automation device in the industrial device assembly 112 and populate the second data file with the retrieved control block of code.”
From the description of the specification, one of the ordinary skilled in the art will not understand that the information is retrieved from “a library.” From the description of the specification, one of the ordinary skilled in the art will understand that retrieving corresponding control block of code from the database 120 for each industrial automation device in the industrial device assembly 112 and populate the second data file with the retrieved control block of code.
Regarding the limitation, “transmitting, via a control system associated with an industrial device assembly, a request for a data file that includes one or more control blocks of code associated with each industrial automation device of a plurality of industrial automation devices in the industrial device assembly after the industrial device assembly has been manufactured but before the industrial device assembly is shipped to an industrial site from a manufacturing site;”
The specification doesn’t clearly describe about transmitting a request for the data file from a control system in both cases, where the first case is 1. after the industrial device assembly 112 is manufactured but before shipment of the industrial device assembly 112 to the industrial site 122, and the second case is 2. after the industrial device assembly has been installed at the industrial site. 
The specification only describes that, receiving a request/indication “for the second data file from a control system associated with the industrial device assembly” after the industrial device assembly has been installed at the industrial site (i.e.; request is received only for the second case).
See specification ¶24: “the automatic commissioning system 110 may receive an indication that the industrial device assembly has been installed at the industrial site and transmit the second data file to the control system 104 of the industrial device assembly 112.”
From the description of the specification, one of the ordinary skilled in the art will not understand that “transmitting, via a control system associated with an industrial device assembly, a request for a data file” where the request is received in both cases: 1. after the industrial device assembly 112 is manufactured but before shipment of the industrial device assembly 112 to the industrial site 122, and 2. after the industrial device assembly has been installed at the industrial site. From the description of the specification, one of the ordinary skilled in the art will understand that transmitting a request/indication “for the second data file from a control system associated with the industrial device assembly” after the industrial device assembly has been installed at the industrial site (i.e.; request is received only for the second case).



Claim 15:
	Claim 15 recites:
“A non-transitory computer-readable medium comprising computer-executable instructions that, when executed, are configured to cause a processor to: 
	receive an order of an industrial device assembly, wherein the order comprises a plurality of industrial automation devices in the industrial device assembly; 
	generate a first data file based on the order of the industrial device assembly, wherein the first data file comprises specification data associated with each industrial automation device of the plurality of industrial automation devices;
 	retrieve one or more corresponding control blocks of code for each industrial automation device of the plurality of industrial automation devices from a library based on the specification data, wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices; 
	generate a second data file based on the first data file and the one or more corresponding control blocks of code, wherein the second data file comprises the one or more corresponding control blocks of code associated with each industrial automation device of the plurality of industrial automation devices;
	receive a request for the second data file from a control system associated with the industrial device assembly; and 
	transmit the second data file to the control system, wherein the control system is automatically programmed based on the second data file to control one or more operations of each industrial automation device of the plurality of industrial automation devices in the industrial device assembly after the industrial device assembly is manufactured but before the industrial device assembly is shipped to an industrial site.”

Regarding the limitation, “retrieve one or more corresponding control blocks of code for each industrial automation device of the plurality of industrial automation devices from a library based on the specification data, wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices; ”
The specification doesn’t clearly describe “corresponding control blocks of code” is retrieved based on “specification data.”
Specification describes, retrieving “corresponding control blocks of code” associated with each industrial automation device indicated in the first data file.
See specification ¶22: “the automatic commissioning system 110 may retrieve a control block of code associated with each industrial automation device indicated in the first data file from the database 120”
From the description of the specification, one of the ordinary skilled in the art will not understand that the “corresponding control blocks of code” is retrieved based on “specification data.” From the description of the specification, one of the ordinary skilled in the art will understand that retrieving “corresponding control blocks of code” associated with each industrial automation device indicated in the first data file.
Regarding the limitation, “retrieve one or more corresponding control blocks of code for each industrial automation device of the plurality of industrial automation devices from a library based on the specification data, wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices; ”
The specification doesn’t clearly describe retrieving the information from “a library.”
Specification describes, retrieving from a database that includes a library, where the database includes the library. Applicant’s specification describes retrieving corresponding control block of code from the database 120 for each industrial automation device in the industrial device assembly 112 and populate the second data file with the retrieved control block of code.
See specification ¶23: “the database 120 may act as a repository for one or more different libraries of code. For example, the database 120 may include one or more libraries of code associated with using one or more industrial automation devices for respective types of industrial control systems,” and ¶41: “Based on the function of the industrial device assembly 112, the automatic commissioning system 110 may retrieve a corresponding control block of code from the database 120 for each industrial automation device in the industrial device assembly 112 and populate the second data file with the retrieved control block of code.”
From the description of the specification, one of the ordinary skilled in the art will not understand that the information is retrieved from “a library.” From the description of the specification, one of the ordinary skilled in the art will understand that retrieving corresponding control block of code from the database 120 for each industrial automation device in the industrial device assembly 112 and populate the second data file with the retrieved control block of code.
Regarding the limitation, “receive a request for the second data file from a control system associated with the industrial device assembly;”
The specification doesn’t clearly describe about receiving a request for the second data file from a control system in both cases, where the first case is 1. after the industrial device assembly 112 is manufactured but before shipment of the industrial device assembly 112 to the industrial site 122, and the second case is 2. after the industrial device assembly has been installed at the industrial site. 
The specification only describes that, receiving a request/indication “for the second data file from a control system associated with the industrial device assembly” after the industrial device assembly has been installed at the industrial site (i.e.; request is received only for the second case).
See specification ¶24: “the automatic commissioning system 110 may receive an indication that the industrial device assembly has been installed at the industrial site and transmit the second data file to the control system 104 of the industrial device assembly 112.”
From the description of the specification, one of the ordinary skilled in the art will not understand that “receive a request for the second data file from a control system associated with the industrial device assembly” where the request is received in both cases: 1. after the industrial device assembly 112 is manufactured but before shipment of the industrial device assembly 112 to the industrial site 122, and 2. after the industrial device assembly has been installed at the industrial site. From the description of the specification, one of the ordinary skilled in the art will understand that receiving a request/indication “for the second data file from a control system associated with the industrial device assembly” after the industrial device assembly has been installed at the industrial site (i.e.; request is received only for the second case).

Claims 2, 4-10, and 21:
	Based on their dependencies in claim 1, claims 2, 4-10, and 21 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2, 4-10, and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.



Claims 12-14:
	Based on their dependencies in claim 11, claims 12-14 also include same deficiencies as claim 11; therefore, for the same reasons as described above in claim 11, claims 12-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 16-19 and 22:
	Based on their dependencies in claim 15, claims 16-19 and 22 also include same deficiencies as claim 15; therefore, for the same reasons as described above in claim 15, claims 16-19 and 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.










35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-19 and 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Unclear limitations:
Claim 1:
	Claim 1 recites:
“A system, comprising: 
	a processor configured to: 
	receive an order of an industrial device assembly, wherein the order comprises a plurality of industrial automation devices in the industrial device assembly and a respective location associated with each industrial automation device of the plurality of industrial automation devices in the industrial device assembly; 
	generate a first data file based on the order of the industrial device assembly, wherein the first data file comprises specification data associated with each industrial automation device of the plurality of industrial automation devices, the respective location associated with each industrial automation device of the plurality of industrial automation devices with respect to one or more adjacent industrial automation devices of the plurality of industrial automation devices, and a hierarchical map associated with each industrial automation device of the plurality of industrial automation devices;
	retrieve one or more corresponding control blocks of code for each industrial automation device of the plurality of industrial automation devices from a library based on the specification data, wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices; 
	generate a second data file based on the first data file and the one or more corresponding control blocks of code, wherein the second data file comprises the one or more corresponding control blocks of code associated with each industrial automation device of the plurality of industrial automation devices; 
	receive a request for the second data file from a control system associated with the industrial device assembly; and 
	transmit the second data file to the control system, wherein the control system is automatically programmed based on the second data file to control one or more operations of each industrial automation device of the plurality of industrial automation devices in the industrial device assembly.” 
Regarding the limitation, “retrieve one or more corresponding control blocks of code for each industrial automation device of the plurality of industrial automation devices from a library based on the specification data, wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices;”
From the description of the specification, it’s not clear that retrieving the information from “a library.” Further the specification doesn’t clearly describe “corresponding control blocks of code” is retrieved based on “specification data.”
Specification describes, retrieving from a database that includes a library, where the database includes the library. Applicant’s specification describes retrieving corresponding control block of code from the database 120 for each industrial automation device in the industrial device assembly 112 and populate the second data file with the retrieved control block of code. Specification further describes, retrieving “corresponding control blocks of code” associated with each industrial automation device indicated in the first data file.
See specification ¶23: “the database 120 may act as a repository for one or more different libraries of code. For example, the database 120 may include one or more libraries of code associated with using one or more industrial automation devices for respective types of industrial control systems,” and ¶41: “Based on the function of the industrial device assembly 112, the automatic commissioning system 110 may retrieve a corresponding control block of code from the database 120 for each industrial automation device in the industrial device assembly 112 and populate the second data file with the retrieved control block of code.”
See specification ¶22: “the automatic commissioning system 110 may retrieve a control block of code associated with each industrial automation device indicated in the first data file from the database 120”
For the examination purpose, the limitation is construed as, “retrieve one or more corresponding control blocks of code for each industrial automation device of the plurality of industrial automation devices indicated in the first data file from a database including a library , wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices;”
Regarding the limitation, “receive a request for the second data file from a control system associated with the industrial device assembly;”
From the description of the specification, it’s not clear, receiving a request for the second data file from a control system in both cases, where the first case is 1. after the industrial device assembly 112 is manufactured but before shipment of the industrial device assembly 112 to the industrial site 122, and the second case is 2. after the industrial device assembly has been installed at the industrial site. 
The specification only describes that, receiving a request/indication “for the second data file from a control system associated with the industrial device assembly” after the industrial device assembly has been installed at the industrial site (i.e.; request is received only for the second case).
See specification ¶24: “the automatic commissioning system 110 may receive an indication that the industrial device assembly has been installed at the industrial site and transmit the second data file to the control system 104 of the industrial device assembly 112.”
For the examination purpose, the limitation is construed as, “”
Regarding the limitation, “transmit the second data file to the control system, wherein the control system is automatically programmed based on the second data file to control one or more operations of each industrial automation device of the plurality of industrial automation devices in the industrial device assembly.”
As described in b) above, there are only 2 instances when “the second data file” is transmitted. In the limitation c), it’s not clear, if transmission of the second data file from a control system occurs 1. after the industrial device assembly 112 is manufactured but before shipment of the industrial device assembly 112 to the industrial site 122, or 2. after the industrial device assembly has been installed at the industrial site.
The specification describes that, the second data file is transmitted only 1. after the industrial device assembly 112 is manufactured but before shipment of the industrial device assembly 112 to the industrial site 122, or 2. after the industrial device assembly has been installed at the industrial site.
See specification ¶24: “in one embodiment, the automatic commissioning system 110 may transmit the second data file to a control system 104 of the industrial device assembly 112 to automatically pre-program the control system 104 based on the control blocks of code in the second data file before the industrial device assembly 112 arrives at the industrial site 122. As such, the automatic commissioning system 110 may send the second data file to the control system 104 of the industrial device assembly 112 after the industrial device assembly 112 is manufactured and is functional but before shipment of the industrial device assembly 112 to the industrial site 122.”
For the examination purpose, the limitation is construed as, “transmit the second data file to the control system after the industrial device assembly has been manufactured but before the industrial device assembly is shipped to an industrial site from a manufacturing site, wherein the control system is automatically programmed based on the second data file to control one or more operations of each industrial automation device of the plurality of industrial automation devices in the industrial device assembly.”

	For the examination purpose, claim 1 is construed as, 
“A system, comprising: 
	a processor configured to: 
	receive an order of an industrial device assembly, wherein the order comprises a plurality of industrial automation devices in the industrial device assembly and a respective location associated with each industrial automation device of the plurality of industrial automation devices in the industrial device assembly; 
	generate a first data file based on the order of the industrial device assembly, wherein the first data file comprises specification data associated with each industrial automation device of the plurality of industrial automation devices, the respective location associated with each industrial automation device of the plurality of industrial automation devices with respect to one or more adjacent industrial automation devices of the plurality of industrial automation devices, and a hierarchical map associated with each industrial automation device of the plurality of industrial automation devices;
	retrieve one or more corresponding control blocks of code for each industrial automation device of the plurality of industrial automation devices indicated in the first data file from a database including a library , wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices; 
	generate a second data file based on the first data file and the one or more corresponding control blocks of code, wherein the second data file comprises the one or more corresponding control blocks of code associated with each industrial automation device of the plurality of industrial automation devices; 
	 and 
	transmit the second data file to the control system after the industrial device assembly has been manufactured but before the industrial device assembly is shipped to an industrial site from a manufacturing site, wherein the control system is automatically programmed based on the second data file to control one or more operations of each industrial automation device of the plurality of industrial automation devices in the industrial device assembly.”

Claim 11:
	Claim 11 recites:
“A method, comprising:
	transmitting, via a control system associated with an industrial device assembly, a request for a data file that includes one or more control blocks of code associated with each industrial automation device of a plurality of industrial automation devices in the industrial device assembly after the industrial device assembly has been manufactured but before the industrial device assembly is shipped to an industrial site from a manufacturing site; 
	receiving, via the control system associated with the industrial device assembly, the data file that includes the one or more control blocks of code associated with each industrial automation device of the plurality of industrial automation devices in the industrial device assembly, wherein the data file is generated based on (1) a second data file comprising specification data associated with each industrial automation device of the plurality of industrial automation devices in the industrial device assembly and a hierarchical map associated with each industrial automation device of the plurality of industrial automation devices in the industrial device assembly and (2) the one or more control blocks of code, wherein the second data file is generated based on an order of assembling each industrial automation device of the plurality of industrial automation devices in the industrial device assembly and a respective location associated with each industrial automation device of the plurality of industrial automation devices in the industrial device assembly, wherein the one or more control blocks of code are retrieved from a library based on the specification data, and wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices; and
	automatically programming the control system, to control one or more operations of each industrial automation device of the plurality of industrial automation devices in the industrial device assembly based on the data file.”

Regarding the limitation, “wherein the one or more control blocks of code are retrieved from a library based on the specification data, and wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices;”
From the description of the specification, it’s not clear that retrieving the information from “a library.” Further the specification doesn’t clearly describe “corresponding control blocks of code” is retrieved based on “specification data.”
Specification describes, retrieving from a database that includes a library, where the database includes the library. Applicant’s specification describes retrieving corresponding control block of code from the database 120 for each industrial automation device in the industrial device assembly 112 and populate the second data file with the retrieved control block of code. Specification further describes, retrieving “corresponding control blocks of code” associated with each industrial automation device indicated in the first data file.
See specification ¶23: “the database 120 may act as a repository for one or more different libraries of code. For example, the database 120 may include one or more libraries of code associated with using one or more industrial automation devices for respective types of industrial control systems,” and ¶41: “Based on the function of the industrial device assembly 112, the automatic commissioning system 110 may retrieve a corresponding control block of code from the database 120 for each industrial automation device in the industrial device assembly 112 and populate the second data file with the retrieved control block of code.”
See specification ¶22: “the automatic commissioning system 110 may retrieve a control block of code associated with each industrial automation device indicated in the first data file from the database 120”
For the examination purpose, the limitation is construed as, “wherein the one or more control blocks of code for the each industrial automation device of the plurality of industrial automation devices indicated in the second data file are retrieved from a database including a library , and wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices;”
Regarding the limitation, “transmitting, via a control system associated with an industrial device assembly, a request for a data file that includes one or more control blocks of code associated with each industrial automation device of a plurality of industrial automation devices in the industrial device assembly after the industrial device assembly has been manufactured but before the industrial device assembly is shipped to an industrial site from a manufacturing site;”
From the description of the specification, it’s not clear, transmitting a request for the second data file from a control system in both cases, where the first case is 1. after the industrial device assembly 112 is manufactured but before shipment of the industrial device assembly 112 to the industrial site 122, and the second case is 2. after the industrial device assembly has been installed at the industrial site. 
The specification only describes that, transmitting a request/indication “for the second data file from a control system associated with the industrial device assembly” after the industrial device assembly has been installed at the industrial site (i.e.; request is received only for the second case).
See specification ¶24: “the automatic commissioning system 110 may receive an indication that the industrial device assembly has been installed at the industrial site and transmit the second data file to the control system 104 of the industrial device assembly 112.”
For the examination purpose, the limitation is construed as, “transmitting,  to a control system associated with an industrial device assembly,  a data file that includes one or more control blocks of code associated with each industrial automation device of a plurality of industrial automation devices in the industrial device assembly after the industrial device assembly has been manufactured but before the industrial device assembly is shipped to an industrial site from a manufacturing site; ”

	For the examination purpose, claim 11 is construed as,
“A method, comprising:
	transmitting,  to a control system associated with an industrial device assembly,  a data file that includes one or more control blocks of code associated with each industrial automation device of a plurality of industrial automation devices in the industrial device assembly after the industrial device assembly has been manufactured but before the industrial device assembly is shipped to an industrial site from a manufacturing site; 
	receiving, via the control system associated with the industrial device assembly, the data file that includes the one or more control blocks of code associated with each industrial automation device of the plurality of industrial automation devices in the industrial device assembly, wherein the data file is generated based on (1) a second data file comprising specification data associated with each industrial automation device of the plurality of industrial automation devices in the industrial device assembly and a hierarchical map associated with each industrial automation device of the plurality of industrial automation devices in the industrial device assembly and (2) the one or more control blocks of code, wherein the second data file is generated based on an order of assembling each industrial automation device of the plurality of industrial automation devices in the industrial device assembly and a respective location associated with each industrial automation device of the plurality of industrial automation devices in the industrial device assembly, wherein the one or more control blocks of code for the each industrial automation device of the plurality of industrial automation devices indicated in the second data file are retrieved from a database including a library , and wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices; and
	automatically programming the control system, to control one or more operations of each industrial automation device of the plurality of industrial automation devices in the industrial device assembly based on the data file.”

Claim 15:
	Claim 15 recites:
“A non-transitory computer-readable medium comprising computer-executable instructions that, when executed, are configured to cause a processor to: 
	receive an order of an industrial device assembly, wherein the order comprises a plurality of industrial automation devices in the industrial device assembly; 
	generate a first data file based on the order of the industrial device assembly, wherein the first data file comprises specification data associated with each industrial automation device of the plurality of industrial automation devices;
 	retrieve one or more corresponding control blocks of code for each industrial automation device of the plurality of industrial automation devices from a library based on the specification data, wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices; 
	generate a second data file based on the first data file and the one or more corresponding control blocks of code, wherein the second data file comprises the one or more corresponding control blocks of code associated with each industrial automation device of the plurality of industrial automation devices;
	receive a request for the second data file from a control system associated with the industrial device assembly; and 
	transmit the second data file to the control system, wherein the control system is automatically programmed based on the second data file to control one or more operations of each industrial automation device of the plurality of industrial automation devices in the industrial device assembly after the industrial device assembly is manufactured but before the industrial device assembly is shipped to an industrial site.”

Regarding the limitation, “retrieve one or more corresponding control blocks of code for each industrial automation device of the plurality of industrial automation devices from a library based on the specification data, wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices; ”
From the description of the specification, it’s not clear that retrieving the information from “a library.” Further the specification doesn’t clearly describe “corresponding control blocks of code” is retrieved based on “specification data.”
Specification describes, retrieving from a database that includes a library, where the database includes the library. Applicant’s specification describes retrieving corresponding control block of code from the database 120 for each industrial automation device in the industrial device assembly 112 and populate the second data file with the retrieved control block of code. Specification further describes, retrieving “corresponding control blocks of code” associated with each industrial automation device indicated in the first data file.
See specification ¶23: “the database 120 may act as a repository for one or more different libraries of code. For example, the database 120 may include one or more libraries of code associated with using one or more industrial automation devices for respective types of industrial control systems,” and ¶41: “Based on the function of the industrial device assembly 112, the automatic commissioning system 110 may retrieve a corresponding control block of code from the database 120 for each industrial automation device in the industrial device assembly 112 and populate the second data file with the retrieved control block of code.”
See specification ¶22: “the automatic commissioning system 110 may retrieve a control block of code associated with each industrial automation device indicated in the first data file from the database 120”
For the examination purpose, the limitation is construed as, “retrieve one or more corresponding control blocks of code for each industrial automation device of the plurality of industrial automation devices indicated in the first data file from a database including a library , wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices; ”
Regarding the limitation, “receive a request for the second data file from a control system associated with the industrial device assembly;”
From the description of the specification, it’s not clear, receiving a request for the second data file from a control system in both cases, where the first case is 1. after the industrial device assembly 112 is manufactured but before shipment of the industrial device assembly 112 to the industrial site 122, and the second case is 2. after the industrial device assembly has been installed at the industrial site. 
The specification only describes that, receiving a request/indication “for the second data file from a control system associated with the industrial device assembly” after the industrial device assembly has been installed at the industrial site (i.e.; request is received only for the second case).
See specification ¶24: “the automatic commissioning system 110 may receive an indication that the industrial device assembly has been installed at the industrial site and transmit the second data file to the control system 104 of the industrial device assembly 112.”
For the examination purpose, the limitation is construed as, “”

	For the examination purpose, claim 15 is construed as,
“A non-transitory computer-readable medium comprising computer-executable instructions that, when executed, are configured to cause a processor to: 
	receive an order of an industrial device assembly, wherein the order comprises a plurality of industrial automation devices in the industrial device assembly; 
	generate a first data file based on the order of the industrial device assembly, wherein the first data file comprises specification data associated with each industrial automation device of the plurality of industrial automation devices;
 	retrieve one or more corresponding control blocks of code for each industrial automation device of the plurality of industrial automation devices indicated in the first data file from a database including a library , wherein the library comprises a plurality of control blocks of code associated with a plurality of types of industrial automation devices; 
	generate a second data file based on the first data file and the one or more corresponding control blocks of code, wherein the second data file comprises the one or more corresponding control blocks of code associated with each industrial automation device of the plurality of industrial automation devices;
	 and 
	transmit the second data file to the control system, wherein the control system is automatically programmed based on the second data file to control one or more operations of each industrial automation device of the plurality of industrial automation devices in the industrial device assembly after the industrial device assembly is manufactured but before the industrial device assembly is shipped to an industrial site.”

Claims 2, 4-10, and 21:
	Based on their dependencies in claim 1, claims 2, 4-10, and 21 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2, 4-10, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-14:
	Based on their dependencies in claim 11, claims 12-14 also include same deficiencies as claim 11; therefore, for the same reasons as described above in claim 11, claims 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 16-19 and 22:
	Based on their dependencies in claim 15, claims 16-19 and 22 also include same deficiencies as claim 15; therefore, for the same reasons as described above in claim 15, claims 16-19 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Allowable Subject Matter
Claims 1, 11, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Based on their dependencies, the dependent claim sets (2, 4-10, and 21), (12-14), and (16-19) will also be allowable if the corresponding independent claims 1, 11, and 15 overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and become allowable.
Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	Claim Rejections under 35 U.S.C. 4 112(b)
	Applicant amends the claims as set forth above. In view of these amendments, Applicant respectfully submits that the rejections of claims 11-14 under 35 U.S.C. § 112(b) are now moot and requests that the Examiner withdraw the same..
(Page(s): 11)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
Applicant’s amendments to claims 11 and 12 have overcome the 35 USC § 112(b) rejections of claims 11-14 as set forth in the previous office action. However, upon further consideration of the amended claims, new grounds of 35 USC § 112 rejections have been introduced in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-2, 4-19 and 21-22 are rejected under the 35 USC §112 as described in the current office action.

Applicant’s arguments, see the remarks, filed 06/14/2022, with respect to claims 1, 11, and 15 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1, 11, and 15 has been withdrawn. 
Applicant responds
(b)	Claim Rejections under 35 U.S.C. & 103
	Applicant respectfully submits that at least these features of amended independent claim 1 are patentably distinct from Norwood and Hood.
	First, Norwood does not teach or suggest (1) retrieving control blocks of code for each industrial automation device in an industrial device assembly from a library based on specification data from a first data 
file and generating a second data file based on the first data file and the retrieved control blocks of code, as generally recited by amended independent claim 1.
	As such, Applicant respectfully submits that independent claim 1 is patentably distinct over Norwood and Hood. Based at least on its dependency from claim 1, as well as the recitations therein, Applicant respectfully submits that claim 21 is also patentable over Norwood and Hood. Accordingly, Applicant respectfully requests withdrawal of the rejection of claims 1 and 21 under 35 U.S.C. @ 103 and allowance of the same.

	Applicant respectfully submits that at least these features of amended independent claim 11 are patentably distinct from Hood, Norwood, and Hiroshige.
	As such, Applicant respectfully submits that independent claim 11 is patentably distinct over Hood, Norwood, and Hiroshige.
	
(Page(s): 13-24)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
In response to applicant’s amendments to the claims, the 35 U.S.C. 103 rejections of claims 1, 11, and 15 has been withdrawn, and claims 1, 11, and 15 are indicated to have allowable subject matter if they overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20150120014A1 - Industrial equipment production system, industrial equipment production server, industrial equipment production method, and information storage medium:
	Acquire setting information adjusted in an industrial equipment and register the setting information in a server; receive a production instruction for the industrial equipment; identify, in a case where the production instruction is received, the setting information on the industrial equipment to be produced in accordance with the production instruction based on the setting information registered in the server (¶6).

US20180136637A1 - Automated process control hardware engineering using schema-represented requirements:
	Wiring index includes tags each representing a field device within an industrial process control system. The wiring index also includes values each defining a signal type for a corresponding one of the tags. In response to the receiving, the executing engineering workbench application parses the wiring index to identify each tag of the wiring index and the corresponding values defining the signal types of the tags. In response to the parsing, the executing engineering workbench application associates a wiring typical with each identified tag (¶5).

US20060100934A1 - Automated customer interface and ordering system for requisitioning the manufacture of customized equipment and products:
	Computerized ordering system for placing orders for customized equipment and products. System simplifies the process of designing and requisitioning custom cabinet/rack-mounted housing and wiring arrangements for complex industrial electronic controller equipment. Provides a user interface that is easy to use and which significantly reduces the amount of time required by a requisition engineer to develop and process an order (¶2).
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116